
	
		I
		111th CONGRESS
		1st Session
		H. R. 3552
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to clarify the
		  treatment of provisional ballots cast in elections for Federal office, and for
		  other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Provisional Ballot Fairness in Counting Act of
			 2009.
		2.Uniform Standard
			 For Treatment of Provisional Ballots Cast at Incorrect Polling
			 PlacesSection 302(a)(4) of
			 the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended to read as
			 follows:
			
				(4)The provisional
				ballot of an individual who is a registered voter in a jurisdiction in a State
				and who is eligible to vote in an election for Federal office in the State
				shall be counted as a vote in such an election if the appropriate State or
				local election official to whom the ballot or voter information is transmitted
				under paragraph (3)—
					(A)in the case of an
				election for electors for President or for the office of a Senator, determines
				that the individual is registered to vote in the State in which the provisional
				ballot is cast; and
					(B)in the case of an
				election for the office of a Member of the House of Representatives (including
				a Delegate or Resident Commissioner to the Congress), determines that the
				individual is registered to vote in the Congressional district in which the
				provisional ballot is
				cast.
					.
		3.Minimum Contents of
			 Provisional BallotsSection
			 302(a)(1) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(1)) is
			 amended by adding at the end the following new sentence: The provisional
			 ballot shall include (at a minimum) all information required for the individual
			 to cast a vote in each election for Federal office held at the polling
			 place..
		4.Treatment of
			 Voters Who Vote After Closing of Polling PlacesSection 302(c) of the Help America Vote Act
			 of 2002 (42 U.S.C. 15482(c)) is amended to read as follows:
			
				(c)Equal Treatment
				of Voters Who Vote After the Polls CloseAny individual who votes
				in an election for Federal office as a result of a Federal or State court order
				or any other order extending the time established for closing the polls by a
				State law in effect 10 days before the date of that election shall cast the
				individual’s ballot for the election in the same manner, and under the same
				terms and conditions, as any individual who votes in the election during the
				regular hours for the operation of polling places in the State, including the
				terms and conditions applicable to individuals permitted to cast provisional
				ballots under this
				section.
				.
		5.Treatment of
			 Ballots After Casting
			(a)Responsibility
			 of Election Official To Notify Individual of Determination of Eligibility of
			 Ballot
				(1)In
			 generalSection 302(a)(5) of the Help America Vote Act of 2002
			 (42 U.S.C. 15482(a)(5)) is amended to read as follows:
					
						(5)(A)Not later than
				24 hours after determining whether or not the vote of an individual who casts a
				provisional ballot in an election will be counted in that election under this
				Act, the appropriate State or local election official shall notify the
				individual of the determination and (if the determination is made that the vote
				will not be counted) the reasons for the determination and the individual’s
				right to challenge the determination under the procedures established under
				subparagraph (B).
							(B)Each State shall establish procedures,
				including a free access system (such as a toll-free telephone number or an
				Internet website), under which an individual who casts a provisional ballot in
				an election and who is notified by the appropriate State or local election
				official that the provisional ballot cast by the individual will not be counted
				as a vote in the election may challenge the determination prior to the final
				tabulation of ballots in the election.
							(C)In carrying out subparagraph (B), each
				State shall ensure that, in each jurisdiction of the State, an appropriate
				State or local election official operates open office hours for at least 8
				hours on the day after the date of the election, during which a voter who cast
				a provisional ballot in the election may contact the official and challenge the
				determination under the procedures established under subparagraph
				(B).
							.
				(2)Conforming
			 AmendmentSection 302(a) of such Act (42 U.S.C. 15482(a)) is
			 amended in the matter following paragraph (5) by striking The
			 appropriate State or local official and all that follows through
			 paragraph (5)(B)..
				(b)Prohibiting
			 Initiation of Recount or Certification of Results Prior to Review of
			 Provisional Ballots Cast; Standards For Determination of Acceptance of
			 Provisional BallotsSection 302(a) of such Act (42 U.S.C.
			 15482(a)) is amended by inserting after paragraph (5) the following new
			 paragraphs:
				
					(6)The chief State
				election official may not make any determination regarding the applicability of
				any requirement under State law to conduct a recount of the results of any
				election for Federal office in the State, or certify the results of any
				election for Federal office in the State, until all of the votes cast by
				provisional ballot cast in the election which are to be counted pursuant to
				this Act have been counted.
					(7)In making a
				determination as to whether a vote cast by an individual by provisional ballot
				will be counted in an election, the chief State election official shall review
				not only the official Statewide list of registered voters but any other
				information which was submitted by the individual in the process of applying to
				register to
				vote.
					.
			(c)Treatment of
			 Rejected Provisional Ballot as Application For Voter
			 RegistrationSection 302(a) of such Act (42 U.S.C. 15482(a)), as
			 amended by subsection (b), is amended by inserting after paragraph (7) the
			 following new paragraph:
				
					(8)If a provisional
				ballot cast by an individual in an election for Federal office is rejected on
				the ground that the individual is not registered to vote in the election, the
				ballot shall be treated (for purposes of this Act, the National Voter
				Registration Act of 1993, and applicable State law) as an application by the
				individual for voter registration in the appropriate registrar’s jurisdiction
				with respect to the next election for Federal office held in the jurisdiction,
				under the same terms and conditions applicable to applications for voter
				registration under this Act, including section 303(b)(4) (relating to the
				treatment of incomplete forms).
					.
			6.Effective
			 DateSection 302(d) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15482(d)) is amended to read as
			 follows:
			
				(d)Effective
				Date
					(1)In
				generalExcept as provided in paragraph (2), each State and
				jurisdiction shall be required to comply with the requirements of this section
				on and after January 1, 2004.
					(2)Delayed
				effective date for certain provisionsTo the extent that any provision of this
				section was amended by the Provisional Ballot Fairness in Counting Act of 2009,
				such provision shall apply with respect to the regularly scheduled general
				election for Federal office held in November 2010 and each succeeding election
				for Federal
				office.
					.
		
